Corrected Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim 2 was cancelled in applicant’s amendment dated 26 July 2021 but was indicated to be among the claims allowed on 11 August 2021.  This claim is confirmed to be cancelled with this Corrected Notice of Allowance.  In order to promote clarity of the record, the content of the Notice of Allowance of 11 August 2021 is reproduced below without further change.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In a decision on 26 May 2021, the Patent Trial and Appeal Board affirmed the examiner’s rejections of claims 1, 3-7, 9-18, 20 and 21 and reversed the rejections of claims 2 and 8.
In the claim amendment of 26 July 2021, the applicant has cancelled claim 2 and added its limitations into claim 1.  Further, applicant has presented new claim 22, presenting the limitations of dependent claim 8 in independent form.  Because they contain the limitations of claims 2 and 8 for which the previously presented rejections have been reversed, independent claims 1 and 22 are patentable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        17 November 2021
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763